DETAILED ACTION
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a FINAL office action in response to the Applicant’s response filed 8 November 2021.
Claims 15, 27, 32-35, and 37 have been amended.
Claims 15-18, 20-24, and 26-52 have been added.
Claims 15-18, 20-24, and 26-52 are currently pending and have been examined.

Response to Arguments
Applicant's arguments filed 8 November 2021 with regards to an argued lack of motivation in combining Harvey’s land based delivery robots and the airborne drones of Dreano, Yates, and Mikan have been fully considered but they are not persuasive.  The Examiner notes that the Applicant has argued that pages 28 and 29 of their response that one would not have motivation to combine Harvey’s land-based delivery robots with airborne drones, however the Examiner notes that this argument was addressed in paragraphs 9 and 10 of the Non-Final Rejection mailed 10 May 2021, which is incorporated herein.  Therefore the Examiner maintains that this rejection is proper.

Applicant's arguments filed 8 November 2021 with regards to the combination of references not being possible due to impermissible hindsight have been fully considered but they are not persuasive.  


With respect to claims 15, 21, and 34, the Applicant argues on pages 29 and 30 of their response, “And if anything, one skilled in the art and presented with (a) Harvey’s ground-based delivery robots, and (b) the teachings of Dreano and Yates/Mikan that airborne robots be transported (at least part-way) by a host vehicle/mothership, would find it obvious to have Harvey’s primary delivery 20 vehicle carry Harvey’s delivery robot 21 (at least part-way) to the second robot loading location — something wholly contrary to what is recited in pending claims 15, 21 and 34 (“after delivering its respective first item, each robot (30, 32, 34) of the first robot set travelling by itself to a predetermined second robot loading location (14’) ...”).”  The Applicant continues on page 30 of their response, “Given that Harvey’s teaches delivery robots being confined to the vicinity of a transfer and nearby delivery addresses, and the teachings of these three “air-borne” references, the Examiner’s modification and extension of Harvey to arrive at the present invention can only come from hindsight. For this separate reason, it is submitted that independent claims 14, 21 and 34 should be allowed, along with all claims depending thereon.”  The Examiner respectfully disagrees with the Applicant’s interpretation of the cited prior art of record and the reasons to combine the prior art.  First, in response to applicant's argument that the combination of Harvey, Dreano, Yates, and Mikan would yield some other invention (e.g. a primary Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  In this case, the Applicant has identified another possible combination of elements of the disclosed prior art, however this does not render the stated combination as not obvious.  Second, with respect to the Applicant’s argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In this case, the Examiner identified the teaching of the prior art, identified the deficiencies in the prior art and how the secondary references teach in an obvious manner, along with the reasons for combining the cited prior art.  Thus, the Examiner has relied only upon knowledge which was within the level of ordinary skill at the time the claimed invention was made, and did not include knowledge gleaned only from the applicant's disclosure.  Therefore the Examiner maintains that this rejection is proper.

Applicant's arguments filed 8 November 2021 with regards to combining Harvey’s secondary vehicle with Yu’s compartment structure have been fully considered but they are not persuasive.  The Examiner notes that the Applicant has argued on .

Applicant's arguments filed 8 November 2021 with regards to Yates disclosing a mothership traveling to a predetermined second location and stopping have been fully considered but they are not persuasive.  The Examiner notes that the Applicant has argued on pages 33-34 of their response that Yates does not disclose a mothership going to a second predetermined location and stopping and waiting for the drones.  With regards to this argument, the Examiner notes that this argument was addressed in paragraphs 11 and 12 of the Non-Final Rejection mailed 10 May 2021, which is incorporated herein.  Therefore the Examiner maintains that this rejection is proper.

Applicant's arguments filed 8 November 2021 with regards to the prior art disclosing that the drones are reloaded by the host vehicle that they piggyback off of have been fully considered but they are not persuasive.  The Applicant has argued on pages 34-35 of their response that Mikan does not disclose drones being reloaded by the host vehicle that brought them. With regards to this .

Applicant's arguments filed 8 November 2021 with regards to a vehicle travelling no higher than 10km/h have been fully considered but they are not persuasive.  With respect to claims 20 and 26, the Applicant has argued on pages 36-37 that Yu’s vehicle can travel faster that 10 km/h and therefore does not read on the claimed invention. With regards to this argument, the Examiner notes that this argument was addressed in paragraphs 15 and 16 of the Non-Final Rejection mailed 10 May 2021, which is incorporated herein.  Therefore the Examiner maintains that this rejection is proper.

Applicant's arguments filed 8 November 2021 with regards to modifying Harvey’s vehicles with 6 wheels, as cited in Yonis have been fully considered but they are not persuasive.  The Examiner notes that the Applicant has argued on page 38 of their response that it would not have been obvious to modify the secondary vehicles of Harvey with 6 wheels as disclosed as Younis.  With regards to this argument, the Examiner notes that this argument was addressed in paragraphs 17 and 18 of the Non-Final Rejection mailed 10 May 2021, which is incorporated herein.  Therefore the Examiner maintains that this rejection is proper.


Applicant's arguments filed 8 November 2021 with regards to claims 32, 33, and 37 and more particularly regarding rerouting drones have been fully considered but they are not persuasive.  The Examiner notes that the Applicant has argued on pages 38 and 39 of their response that Mikan does not disclose rerouting drones based on road traffic.  With regards to this argument, the Examiner notes that this argument was addressed in paragraphs 19 and 20 of the Non-Final Rejection mailed 10 May 2021, which is incorporated herein.  Therefore the Examiner maintains that this rejection is proper.

Applicant’s arguments with respect to claims 44-52 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Response to Amendment
The declaration under 37 CFR 1.132 filed 8 November 2021 is insufficient to overcome the rejection of claims 15-18, 20-24, and 26-37 based upon 35 USC 103 as set forth in the last Office action because: the declaration is illegible.  In this case, the Applicant has filed a declaration under 37 CFR 1.132, however it appears to be a photocopy of another document, and it is illegible, and thus, cannot be considered or even read by the Examiner.  If the Applicant wishes for the document to be considered, an original and legible copy of the document is recommended to be submitted.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 50-52 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

With respect to claim 50, the Applicant has amended the claim to state, “wherein: the first robot set comprises a plurality of robots; and all robots of the first robot set travel by themselves to the same predetermined second robot loading location to which said first mobile transport also travels.”  The Applicant has failed to provide a written description that would convey to one skilled in the art that they were in possession of the claimed invention at the time all robots of the first robot set travelling by themselves to the same predetermined second robot loading location to which said first mobile transport also travels.  Claims 51 and 52 recite similar limitations and are rejected for similar reasons.  Appropriate correction is required. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 39, 41, 42, and 43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With respect to claim 39, the Applicant claims, “wherein the remote operator controls said each robot, if that robot is faced with having to cross a busy street.”  The term “busy” in the claim is a relative term which renders the claim indefinite. The term “busy street” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It remains unclear as to threshold of traffic or vehicles on a street the Applicant intends to reach the relative and subjective threshold of “busy.” For the purpose of examination, the Examiner will interpret the threshold of “busy,” to mean there are vehicles on the street.  Claims 41 and 43 recite similar limitations and therefore are rejected for similar reasons.  

With respect to claim 42, the Applicant claims, “…to cros41 a street.”  The Applicant has rendered the claim indefinite and unclear for failing to particular define their invention.  In particular, the Applicant has rendered the claim unclear, is they have used the term, “cros41,” which does not appear to be a word, and is not defined in the specification.  It remains unclear if this is supposed to be some special term of the Applicant’s own creation, or if this is a typographical error.  For the purpose of examination, the Examiner will interpret this term to be a typographical error for the word “cross.”  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15-18, 20, 44, and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Harvey (US 2015/0379468 A1) (hereinafter Harvey), in view of Dreano, JR (US 2016/0185466 A1) (hereinafter Dreano), in view of Yates (US 2016/0107750 A1) (hereinafter Yates), and further in view of Yu et al. (US 2015/0006005 A1) (hereinafter Yu).

With respect to claim 15, Harvey teaches:
The first mobile transport apparatus travelling to a first robot loading location (See at least paragraphs 9, 28, 94, and 99 which describe a primary vehicle that carries cargo to a transfer location).
A first robot set comprising at least one robot, travelling to the first robot loading location to meet the first mobile transport apparatus (See at least paragraphs 9, 29-32, 49, 94, and 95 which describe a set of autonomous vehicles, i.e. robots, that travel to the transfer location to meet the primary delivery vehicle).
At the first robot loading location, loading each robot of the first robot set with a respective first item for delivery from the first mobile transport apparatus (See at least paragraphs 9, 29-32, 49, 94, and 95 which describe a set of autonomous vehicles, i.e. robots, that travel to the transfer location to meet the 
After being loaded with its respective first item, each robot of the first robot set travelling from the first robot loading location to a respective first delivery location and delivering its respective first item at its respective first delivery location (See at least paragraphs 9, 29, and 33 which describe the secondary delivery vehicles making the final deliveries to the delivery locations).
Wherein: the robots of the first robot set are land-based robots adapted to traverse ground, but not traverse air (See at least paragraphs 104, 108, and figures 3 and 4, which describe the robots used for delivering items to final destinations, wherein the robots are land based vehicles).

Harvey discloses all of the limitations of claim 15 as stated above.  Harvey does not explicitly disclose the following, however Dreano teaches:
After delivering its respective first item, each robot of the first robot set travelling by itself to a second robot loading location different from the first robot loading location for reloading with one or more additional items for delivery (See at least paragraphs 25, 53, and 84 which describe autonomous vehicles completing deliveries from a transfer point, wherein the vehicles travel to a second transfer point in order to be refueled and reloaded for more deliveries).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of delivering items using autonomous vehicles, wherein the vehicles meet a primary vehicle at a transfer point to be loaded with 

Harvey and Dreano discloses all of the limitations of claim 15 as stated above.  Harvey and Dreano does not explicitly disclose the following, however Yates teaches:
After loading each robot of the first robot set at the first robot loading location, the first mobile transport apparatus travelling to said second predetermined robot loading location; and at said predetermined second robot loading location, the first mobile transport apparatus stopping and waiting for one or more empty robots of the first robot set (See at least paragraphs 27, 32, 37, 38, 39, and 48 which describe transporting drones on a mothership to a first drop-off location, wherein the drones deliver packages and the mothership continues to a second location, and wherein the drones meet the rendezvous with the mothership to be reloaded for another delivery).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of delivering items using autonomous vehicles, wherein the vehicles meet a primary vehicle at a transfer point to be loaded with the items for delivery of Harvey, with the system and method of using UAV’s to deliver 

Harvey, Dreano, and Yates discloses all of the limitations of claim 15 as stated above.  Harvey, Dreano, and Yates does not explicitly disclose the following, however Yu teaches:
Each robot of the first robot set has a compartment for accommodating an item to be delivered, the compartment having an open configuration in which access to the item is allowed, and a closed configuration in which access to the item is not allowed, and the method further comprises each robot travelling to its respective first delivery location with its compartment in the closed configuration, and opening the compartment to permit access to its respective item only upon a delivery recipient taking a predetermined action (See at least paragraphs 4, 90, 91, 125, 128, and 129 which describe an autonomous vehicle being used for delivery purposes, wherein the vehicle contains a compartment 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of delivering items using autonomous vehicles, wherein the vehicles meet a primary vehicle at a transfer point to be loaded with the items for delivery of Harvey, with the system and method of using UAV’s to deliver items, wherein the UAVs are directed towards subsequent stations for recharging and reloading after completing a delivery in order to complete subsequent deliveries of Dreano, with the system and method of transporting drones on a mothership to a first drop-off location, wherein the drones deliver packages and the mothership continues to a second location, and wherein the drones meet the rendezvous with the mothership to be reloaded for another delivery of Yates, with the system and method of an autonomous vehicle being used for delivery purposes, wherein the vehicle contains a compartment for carrying the delivery items to a recipient, wherein the container is closed during transit and opened upon receiving a code from the recipient of Yu.  By using a compartment of the delivery vehicle to carry the cargo to the recipient, one would reasonably expect the cargo to be secured against lose and theft.  Additionally, by only opening the compartment when receiving a code from the recipient, a vehicle will insure that that the recipient is actually receiving their item during deliveries, thus encouraging further business.

With respect to claim 16, the combination of Harvey, Dreano, Yates, and Yu discloses all of the limitations of claim 15 as stated above.  In addition, Dreano teaches:
At the predetermined second robot loading location, loading each robot of the first robot set with a respective second item for delivery to a respective second delivery location; and after being loaded with its respective second item, each robot of the first robot set traveling from the predetermined second robot loading location to its respective second delivery location and delivering its respective second item at its respective second delivery location; and after delivering its respective second item, each robot of the first robot set leaving its respective second delivery location (See at least paragraphs 25, 53, and 84 which describe autonomous vehicles completing deliveries from a transfer point, wherein the vehicles travel to a second transfer point in order to be refueled and reloaded for more deliveries).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of delivering items using autonomous vehicles, wherein the vehicles meet a primary vehicle at a transfer point to be loaded with the items for delivery of Harvey, with the system and method of using UAV’s to deliver items, wherein the UAVs are directed towards subsequent stations for recharging and reloading after completing a delivery in order to complete subsequent deliveries of Dreano, with the system and method of transporting drones on a mothership to a first drop-off location, wherein the drones deliver packages and the mothership continues to a second location, and wherein the drones meet the rendezvous with the mothership to be reloaded for another delivery of Yates, with the system and method of an autonomous vehicle being used for delivery purposes, wherein the vehicle contains a compartment for carrying the delivery items to a recipient, wherein the container is closed during transit 

With respect to claim 17, Harvey/Dreano/Yates/Yu discloses all of the limitations of claims 15 and 16 as stated above.  In addition, Dreano teaches:
The first robot set traveling from a first home base to the first robot loading location, to meet the first mobile transport apparatus (See at least 11, 25, 48, 53, and 57 which describe the UAVs as originating from a home base or station before heading to a first transfer point, which could be a vehicle).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of delivering items using autonomous vehicles, wherein the vehicles meet a primary vehicle at a transfer point to be loaded with the items for delivery of Harvey, with the system and method of using UAV’s to deliver items, wherein the UAVs originate at a home base or station, and are directed towards subsequent stations for recharging and reloading after completing a delivery in order to complete subsequent deliveries of Dreano, with the system and method of transporting drones on a mothership to a first drop-off location, wherein the drones deliver packages and the mothership continues to a second location, and wherein the drones meet the rendezvous with the mothership to be reloaded for another delivery of Yates, with the system and method of an autonomous vehicle being used for delivery purposes, wherein the vehicle contains a compartment for carrying the delivery items to a recipient, wherein 

With respect to claim 18, Harvey/Dreano/Yates/Yu discloses all of the limitations of claims 15 and 16 as stated above.  In addition, Harvey teaches:
Calculating and constantly updating travel routes for the first mobile transport apparatus and for the robots (See at least 40, 51, 84, 85, and 104 which describe creating paths, routes, and maps for a delivery process, wherein the created routes and maps are updated during a delivery and are used by the primary and secondary vehicles).

With respect to claim 20, Harvey/Dreano/Yates/Yu discloses all of the limitations of claims 15 and 16 as stated above.  In addition, Yu teaches:
Wherein each robot of the first robot set travels to its respective first delivery location at a speed not exceeding 10 km/h (See at least paragraph 51 which describes using a governor on the delivery vehicle in order to limit its maximum speed.  It is noted that Yu discloses the maximum speed can be any desirable speed, and discloses the maximum could be set to 55 mph or less, which would thus include 6 km/h).


With respect to claim 44, Harvey/Dreano/Yates/Yu discloses all of the limitations of claim 15 as stated above.  In addition, Harvey teaches:
A second mobile transport apparatus travelling to the loading location to which the first mobile transport apparatus and robots of the first robot set travel (See at least paragraphs (See at least paragraphs 9, 28, 94, 99, 119, and figure 7 which describe a plurality of primary vehicles that carries cargo to a transfer location, wherein the plurality of primary vehicles are used to load robot sets for deliveries).

Harvey discloses all of the limitations of claim 44 as stated above.  Harvey does not explicitly disclose the following however Yates teaches:
A mobile transport apparatus travelling to the predetermined second robot loading location to which the first mobile transport apparatus and robots of the first robot set travel (See at least paragraphs 27, 32, 37, 38, 39, and 48 which describe transporting drones on a mothership to a first drop-off location, wherein the drones deliver packages and the mothership continues to a second location, and wherein the drones meet the rendezvous with the mothership to be reloaded for another delivery).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of delivering items using autonomous vehicles, wherein the vehicles meet a plurality of primary vehicles at a transfer point to be loaded with the items for delivery of Harvey, with the system and method of using UAV’s to deliver items, wherein the UAVs are directed towards subsequent stations for recharging and reloading after completing a delivery in order to complete subsequent deliveries of Dreano, with the system and method of transporting drones on a mothership to a first drop-off location, wherein the drones deliver packages and the mothership continues to a second location, and wherein the drones meet the rendezvous with the mothership to be reloaded for another delivery of Yates, with the system and method of an autonomous vehicle being used for delivery purposes, wherein the vehicle contains a compartment for carrying the delivery items to a recipient, wherein the container is closed during transit and opened upon receiving a code from the recipient of Yu.  By using a incorporating multiple primary vehicles (i.e. motherships) to deploy, recharge, and reload 

With respect to claim 50, Harvey/Dreano/Yates/Yu discloses all of the limitations of claim 15 as stated above.  In addition, Harvey teaches:
Wherein: the first robot set comprises a plurality of robots (See at least paragraphs 9, 29-32, 49, 94, and 95 which describe a set of autonomous vehicles, i.e. robots, that travel to the transfer location to meet the primary delivery vehicle).

Harvey discloses all of the limitations of claim 50 as stated above.  Harvey does not explicitly disclose the following however Dreano teaches:
All robots of the first robot set travel by themselves to the same predetermined second robot loading location to which said first mobile transport also travels (See at least paragraphs 25, 53, and 84 which describe autonomous vehicles completing deliveries from a transfer point, wherein the vehicles travel to a second transfer point in order to be refueled and reloaded for more deliveries).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of delivering items using autonomous vehicles, wherein the vehicles meet a primary vehicle at a transfer point to be loaded with the items for delivery of Harvey, with the system and method of using UAV’s to deliver items, wherein the UAVs are directed towards subsequent stations for recharging and .

Claims 21-24, 26-29, 33, 45, 48, and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Harvey (US 2015/0379468 A1) (hereinafter Harvey), in view of Dreano, JR (US 2016/0185466 A1) (hereinafter Dreano), in view of Mikan et al. (US 2017/0160735 A1) (hereinafter Mikan), and further in view of Yu et al. (US 2015/0006005 A1) (hereinafter Yu).

With respect to claim 21, Harvey teaches:
The first mobile transport apparatus travelling to a first robot loading location (See at least paragraphs 9, 28, 94, and 99 which describe a primary vehicle that carries cargo to a transfer location).
A first robot set comprising at least one robot, travelling to the first robot loading location to meet the first mobile transport apparatus (See at least paragraphs 9, 29-32, 49, 94, and 95 which describe a set of autonomous vehicles, i.e. robots, that travel to the transfer location to meet the primary delivery vehicle).
At the first robot loading location, loading each robot of the first robot set with a respective first item for delivery from the first mobile transport apparatus (See at least paragraphs 9, 29-32, 49, 94, and 95 which describe a set of autonomous vehicles, i.e. robots, that travel to the transfer location to meet the primary delivery vehicle, and loading the delivery cargo from the primary vehicle onto the secondary vehicles for final delivery).
After being loaded with its respective first item, each robot of the first robot set travelling from the first robot loading location to a respective first delivery location and delivering its respective first item at its respective first delivery location (See at least paragraphs 9, 29, and 33 which describe the secondary delivery vehicles making the final deliveries to the delivery locations).
Wherein the first mobile transport apparatus and the at least one robot communicate with a server; and the server calculates and updates travel routes for the at least one mobile transport apparatus and also the at least one robot  (See at least paragraphs 40, 51, 76, 84, 85, and 113 which describe the primary delivery vehicle and the secondary vehicles communicating with a server, wherein the server updates the vehicles routes and destinations in a continuous manner).
Wherein: the robots of the first robot set are land-based robots adapted to traverse ground, but not traverse air (See at least paragraphs 104, 108, and figures 3 and 4, which describe the robots used for delivering items to final destinations, wherein the robots are land based vehicles).

Harvey discloses all of the limitations of claim 21 as stated above.  Harvey does not explicitly disclose the following, however Dreano teaches:
After delivering its respective first item, each robot of the first robot set travelling by itself to a predetermined second robot loading location different from the first robot loading location, for reloading with one or more additional items for delivery (See at least paragraphs 25, 53, and 84 which describe autonomous vehicles completing deliveries from a transfer point, wherein the vehicles travel to a second transfer point in order to be refueled and reloaded for more deliveries).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of delivering items using autonomous vehicles, wherein the vehicles meet a primary vehicle at a transfer point to be loaded with the items for delivery of Harvey, with the system and method of using UAV’s to deliver items, wherein the UAVs are directed towards subsequent stations for recharging and reloading after completing a delivery in order to complete subsequent deliveries of Dreano.  By using a network of docks and stations for reloading and recharging autonomous delivery vehicles, a delivery network will increase the range of the vehicles and the range of deliveries (Dreano paragraph 68).

The combination of Harvey and Dreano discloses all of the limitations of claim 21 as stated above.  Harvey and Dreano do not explicitly disclose the following, however Mikan teaches:
After loading each robot of the first robot set at the first robot loading location, the first mobile transport apparatus travelling to said predetermined second robot loading location; and at said predetermined second robot loading location, the first mobile transport apparatus meeting and loading at least one robot from a second robot set different from the first robot set (See at least paragraphs 4, 6, 18, 22, 24, 37-38, 45, and 50 which describe using a plurality of host vehicles and terrestrial drones; wherein the drones use the host vehicles to transport them to a delivery area, depart from the vehicle to a final delivery, and then are directed towards a rendezvous location with another vehicle or nesting location in order to be recharged/refueled and receive a new pickup for a delivery.  It is noted that Mikan has disclosed delivery services using multiple host vehicles and nesting locations in an area for piggybacking the drones as well as redeploying them).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of delivering items using autonomous vehicles, wherein the vehicles meet a primary vehicle at a transfer point to be loaded with the items for delivery of Harvey, with the system and method of using UAV’s to deliver items, wherein the UAVs are directed towards subsequent stations for recharging and reloading after completing a delivery in order to complete subsequent deliveries of 

The combination of Harvey, Dreano, and Mikan discloses all of the limitations of claim 21 as stated above.  Harvey, Dreano, and Mikan  do not explicitly disclose the following, however Yu teaches:
Each robot of the first robot set has a compartment for accommodating an item to be delivered, the compartment having an open configuration in which access to the item is allowed, and a closed configuration in which access to the item is not allowed, and the method further comprises each robot travelling to its respective first delivery location with its compartment in the closed configuration, and opening the compartment to permit access to its respective item only upon a delivery recipient taking a predetermined action (See at least paragraphs 4, 90, 91, 125, 128, and 129 which describe an autonomous vehicle being used for delivery purposes, wherein the vehicle contains a compartment for carrying the delivery items to a recipient, wherein the container is closed during transit and opened upon receiving a code from the recipient).


With respect to claim 22, the combination of Harvey, Dreano, Mikan, and Yu discloses all of the limitations of claim 21 as stated above.  In addition, Harvey teaches:
Wherein the travel routes are constantly updated (See at least paragraphs 40, 51, 76, 84, 85, and 113 which describe the primary delivery vehicle and the secondary vehicles communicating with a server, wherein the server updates the vehicles routes and destinations in a continuous manner).

With respect to claim 27, Harvey/Dreano/Mikan/Yu discloses all of the limitations of claims 21 and 22 as stated above.  In addition, Mikan teaches:
The server checking up to date road traffic and/or roads information and rerouting at least the first mobile transport apparatus and/or the robots of the first robot set (See at least paragraphs 24, 26, 31, 33, 34, 38, 40, 41, 42, and 48 which describes a server checking traffic in real time and using historical route information in order to determine routes and reroutes for host vehicles and drones for a delivery).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of delivering items using autonomous vehicles, wherein the vehicles meet a primary vehicle at a transfer point to be loaded with the items for delivery of Harvey, with the system and method of using UAV’s to deliver items, wherein the UAVs are directed towards subsequent stations for recharging and reloading after completing a delivery in order to complete subsequent deliveries of Dreano, with the system and method of using a plurality of host vehicles and terrestrial drones; wherein the drones use the host vehicles to transport them to a delivery area, depart from the vehicle to a final delivery, and then are directed towards a rendezvous location with another vehicle or nesting location in order to be recharged/refueled and 

With respect to claim 28, Harvey/Dreano/Mikan/Yu discloses all of the limitations of claims 21 and 22 as stated above.  In addition, Mikan teaches:
Wherein the server is configured to calculate and adjust travel routes for the at least one mobile transport apparatus and the robots in the first robot set (See at least paragraphs 24, 26, 31, 33, 34, 38, 40, 41, 42, and 48 which describes a server checking traffic in real time and using historical route information in order to determine routes and reroutes for host vehicles and drones for a delivery).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of delivering items using autonomous vehicles, wherein the vehicles meet a primary vehicle at a transfer point to be loaded with the items for delivery of Harvey, with the system and method of using UAV’s to deliver items, wherein the UAVs are directed towards subsequent stations for recharging and 

With respect to claim 29, Harvey/Dreano/Mikan/Yu discloses all of the limitations of claims 21 and 22 as stated above.  In addition, Mikan teaches:
Changing the drop and pick-up locations to thereby optimize the total time travelled by both the first mobile transport apparatus and robots of the first robot set (See at least paragraphs 24, 26, 31, 33, 34, 38, 40, 41, 42, and 48 which describes a server checking traffic in real time and using historical route information in order to determine routes and reroutes for host vehicles and drones for a delivery).


With respect to claim 33, Harvey/Dreano/Mikan/Yu discloses all of the limitations of claims 21 and 22 as stated above.  In addition, Mikan teaches:
The server is configured to check up to date road traffic and/or road information and reroute at least one robot of the first robot set, in response to said road traffic and/or road information (See at least paragraphs 24, 26, 31, 33, 34, 38, 40, 41, 42, and 48 which describes a server checking traffic in real time and using historical route information in order to determine routes and reroutes for host vehicles and drones for a delivery).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of delivering items using autonomous vehicles, wherein the vehicles meet a primary vehicle at a transfer point to be loaded with the items for delivery of Harvey, with the system and method of using UAV’s to deliver items, wherein the UAVs are directed towards subsequent stations for recharging and reloading after completing a delivery in order to complete subsequent deliveries of Dreano, with the system and method of using a plurality of host vehicles and terrestrial drones; wherein the drones use the host vehicles to transport them to a delivery area, depart from the vehicle to a final delivery, and then are directed towards a rendezvous location with another vehicle or nesting location in order to be recharged/refueled and receive a new pickup for a delivery, wherein a server checking traffic in real time and historical route information in order to determine routes and reroutes for host vehicles and drones for a delivery of Mikan, with the system and method of an autonomous vehicle being used for delivery purposes, wherein the vehicle contains a compartment for carrying the delivery items to a recipient, wherein the container is closed during transit and opened upon receiving a code from the recipient of Yu.  By calculating routes and adjusting routes for vehicles and drones using real time traffic information and historical route information, 

With respect to claim 23, Harvey/Dreano/Mikan/Yu discloses all of the limitations of claim 21 as stated above.  In addition, Dreano teaches:
At the predetermined second robot loading location (14’), loading each robot of the first robot set with a respective second item for delivery to a respective second delivery location; and after being loaded with its respective second item, each robot of the first robot set traveling from the predetermined second robot loading location (14’) to its respective second delivery location and delivering its respective second item at its respective second delivery location; and after delivering its respective second item, each robot of the first robot set leaving its respective second delivery location (See at least paragraphs 25, 53, and 84 which describe autonomous vehicles completing deliveries from a transfer point, wherein the vehicles travel to a second transfer point in order to be refueled and reloaded for more deliveries).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of delivering items using autonomous vehicles, wherein the vehicles meet a primary vehicle at a transfer point to be loaded with the items for delivery of Harvey, with the system and method of using UAV’s to deliver items, wherein the UAVs are directed towards subsequent stations for recharging and reloading after completing a delivery in order to complete subsequent deliveries of Dreano, with the system and method of using a plurality of host vehicles and terrestrial 

With respect to claim 24, Harvey/Dreano/Mikan/Yu discloses all of the limitations of claims 21 and 23 as stated above.  In addition, Dreano teaches:
Comprising the first robot set traveling from a first home base (50) to the first robot loading location (14), to meet the first mobile transport apparatus (10) (See at least 11, 25, 48, 53, and 57 which describe the UAVs as originating from a home base or station before heading to a first transfer point, which could be a vehicle).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of delivering items using autonomous vehicles, wherein the vehicles meet a primary vehicle at a transfer point to be loaded with the items for delivery of Harvey, with the system and method of using UAV’s to deliver items, wherein the UAVs originate at a home base or station, and are directed towards 

With respect to claim 26, Harvey/Dreano/Mikan/Yu discloses all of the limitations of claims 21 and 23 as stated above.  In addition, Yu teaches:
Wherein each robot of the first robot set travels to its respective first delivery location at a speed not exceeding 10 km/h (See at least paragraph 51 which describes using a governor on the delivery vehicle in order to limit its maximum speed.  It is noted that Yu discloses the maximum speed can be any desirable speed, and discloses the maximum could be set to 55 mph or less, which would thus include 6 km/h).


With respect to claim 45, Harvey/Dreano/Mikan/Yu discloses all of the limitations of claim 21 as stated above.  In addition, Harvey teaches:
A second mobile transport apparatus travelling to the loading location to which the first mobile transport apparatus and robots of the first robot set travel (See at least paragraphs (See at least paragraphs 9, 28, 94, 99, 119, and figure 7 which describe a plurality of primary vehicles that carries cargo to a transfer location, wherein the plurality of primary vehicles are used to load robot sets for deliveries).

Harvey discloses all of the limitations of claim 44 as stated above.  Harvey does not explicitly disclose the following however Mikan teaches:
A mobile transport apparatus travelling to the same predetermined second robot loading location to which the first mobile transport apparatus and robots of the first robot set travel (See at least paragraphs 4, 6, 18, 22, 24, 37-38, 45, and 50 which describe using a plurality of host vehicles and terrestrial drones; wherein the drones use the host vehicles to transport them to a delivery area, depart from the vehicle to a final delivery, and then are directed towards a rendezvous location with another vehicle or nesting location in order to be recharged/refueled and receive a new pickup for a delivery.  It is noted that Mikan has disclosed delivery services using multiple host vehicles and nesting locations in an area for piggybacking the drones as well as redeploying them).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of delivering items using autonomous vehicles, wherein the vehicles meet a primary vehicle at a transfer point to be loaded with the items for delivery of Harvey, with the system and method of using UAV’s to deliver items, wherein the UAVs are directed towards subsequent stations for recharging and reloading after completing a delivery in order to complete subsequent deliveries of Dreano, with the system and method of using a plurality of host vehicles and terrestrial drones; wherein the drones use the host vehicles to transport them to a delivery area, depart from the vehicle to a final delivery, and then are directed towards a rendezvous location with another vehicle or nesting location in order to be recharged/refueled and 

With respect to claim 48, Harvey/Dreano/Mikan/Yu discloses all of the limitations of claim 21 as stated above.  In addition, Mikan teaches:
A plurality of robots from the second robot set travelling to said predetermined second robot loading location, for loading by said first mobile transport apparatus with at least one delivery item; Each robot of the second robot set travelling from the second robot loading location to a respective delivery location; Each robot of the second robot set delivering said delivery item and then leaving said respective delivery location (See at least paragraphs 4, 6, 18, 22, 24, 37-38, 45, and 50 which describe using a plurality of host vehicles and terrestrial drones; wherein the drones use the host vehicles to transport them to a delivery area, depart from the vehicle to a final delivery, and then are directed towards a rendezvous location with another vehicle or nesting location in order to be recharged/refueled and receive a new pickup for a delivery.  It is noted that Mikan has disclosed delivery services using multiple host vehicles 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of delivering items using autonomous vehicles, wherein the vehicles meet a primary vehicle at a transfer point to be loaded with the items for delivery of Harvey, with the system and method of using UAV’s to deliver items, wherein the UAVs are directed towards subsequent stations for recharging and reloading after completing a delivery in order to complete subsequent deliveries of Dreano, with the system and method of using a plurality of host vehicles and terrestrial drones; wherein the drones use the host vehicles to transport them to a delivery area, depart from the vehicle to a final delivery, and then are directed towards a rendezvous location with another vehicle or nesting location in order to be recharged/refueled and receive a new pickup for a delivery of Mikan, with the system and method of an autonomous vehicle being used for delivery purposes, wherein the vehicle contains a compartment for carrying the delivery items to a recipient, wherein the container is closed during transit and opened upon receiving a code from the recipient of Yu.  By having host vehicles move around an area and refueling/redeploying drones for local deliveries, a delivery system will predictably increase the efficiency of the delivery process, by allowing drones to connect to their closest or most optimal host vehicle for future deliveries.

With respect to claim 51, Harvey/Dreano/Mikan/Yu discloses all of the limitations of claim 21 as stated above.  In addition, Harvey teaches:
Wherein: the first robot set comprises a plurality of robots; and  (See at least paragraphs 9, 29-32, 49, 94, and 95 which describe a set of autonomous vehicles, i.e. robots, that travel to the transfer location to meet the primary delivery vehicle).

Harvey discloses all of the limitations of claim 51 as stated above.  Harvey does not explicitly disclose the following however Dreano teaches:
All robots of the first robot set travel by themselves to the same predetermined second robot loading location to which said first mobile transport also travels (See at least paragraphs 25, 53, and 84 which describe autonomous vehicles completing deliveries from a transfer point, wherein the vehicles travel to a second transfer point in order to be refueled and reloaded for more deliveries).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of delivering items using autonomous vehicles, wherein the vehicles meet a primary vehicle at a transfer point to be loaded with the items for delivery of Harvey, with the system and method of using UAV’s to deliver items, wherein the UAVs are directed towards subsequent stations for recharging and reloading after completing a delivery in order to complete subsequent deliveries of Dreano, with the system and method of using a plurality of host vehicles and terrestrial drones; wherein the drones use the host vehicles to transport them to a delivery area, depart from the vehicle to a final delivery, and then are directed towards a rendezvous location with another vehicle or nesting location in order to be recharged/refueled and receive a new pickup for a delivery of Mikan, with the system and method of an .

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Harvey, Dreano, Yates, and Yu as applied to claim 15 as stated above, and further in view of Younis et al. (US 2017/0020087 A1) (hereinafter Younis).

With respect to claim 30, Harvey/Dreano/Yates/Yu discloses all of the limitations of claim 15 as stated above.  Harvey, Dreano, Yates, and Yu do not explicitly disclose the following, however Younis teaches:
Wherein each of the robots (30, 32, 34) comprises 6 wheels (304) (See at least paragraph 75 which describes a robot that has 6 wheels).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of delivering items using autonomous vehicles, wherein the vehicles meet a primary vehicle at a transfer point to be loaded with the items for delivery of Harvey, with the system and method of using UAV’s to deliver items, wherein the UAVs are directed towards subsequent stations for recharging and reloading after completing a delivery in order to complete subsequent deliveries of Dreano, with the system and method of transporting drones on a mothership to a first .

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Harvey, Dreano, Mikan, and Yu as applied to claim 21 as stated above, and further in view of Younis et al. (US 2017/0020087 A1) (hereinafter Younis).

With respect to claim 31, Harvey/Dreano/Mikan/Yu discloses all of the limitations of claim 21 as stated above.  Harvey, Dreano, Mikan, and Yu do not explicitly disclose the following, however Younis teaches:
Wherein each of the robots (30, 32, 34) comprises 6 wheels (304) (See at least paragraph 75 which describes a robot that has 6 wheels).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of delivering items using autonomous vehicles, wherein the vehicles meet a primary vehicle at a transfer point to be loaded with the items for delivery of Harvey, with the system and method of using UAV’s to deliver .

Claims 32 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Harvey, Dreano, Yates, and Yu as applied to claim 15 as stated above, and further in view of Mikan.

With respect to claim 32, Harvey/Dreano/Yates/Yu discloses all of the limitations of claim 15 as stated above.  Harvey, Dreano, Yates, and Yu do not explicitly disclose the following, however Mikan teaches:
The first mobile transport apparatus (10) and the at least one robot (30, 32, 34) communicate with a server; and the server is configured to check up to date 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of delivering items using autonomous vehicles, wherein the vehicles meet a primary vehicle at a transfer point to be loaded with the items for delivery of Harvey, with the system and method of using UAV’s to deliver items, wherein the UAVs are directed towards subsequent stations for recharging and reloading after completing a delivery in order to complete subsequent deliveries of Dreano, with the system and method of transporting drones on a mothership to a first drop-off location, wherein the drones deliver packages and the mothership continues to a second location, and wherein the drones meet the rendezvous with the mothership to be reloaded for another delivery of Yates, with the system and method of an autonomous vehicle being used for delivery purposes, wherein the vehicle contains a compartment for carrying the delivery items to a recipient, wherein the container is closed during transit and opened upon receiving a code from the recipient of Yu, with the system and method of using a plurality of host vehicles and terrestrial drones, wherein a server checking traffic in real time and historical route information in order to determine routes and reroutes for host vehicles and drones for a delivery of Mikan.  By calculating routes and adjusting routes for vehicles and drones using real time traffic information and historical route 

With respect to claim 47, Harvey/Dreano/Yates/Yu discloses all of the limitations of claim 15 as stated above.  Harvey, Dreano, Yates, and Yu do not explicitly disclose the following, however Mikan teaches:
A second robot set comprising a plurality of robots travelling to said predetermined second robot loading location; at said predetermined second robot loading location, loading each robot of the second robot set with at least one delivery item; each robot of the second robot set travelling from the second robot loading location to a respective delivery location; and each robot of the second robot set delivering said delivery item and then leaving said respective delivery location (See at least paragraphs 4, 6, 18, 22, 24, 37-38, 45, and 50 which describe using a plurality of host vehicles and terrestrial drones; wherein the drones use the host vehicles to transport them to a delivery area, depart from the vehicle to a final delivery, and then are directed towards a rendezvous location with another vehicle or nesting location in order to be recharged/refueled and receive a new pickup for a delivery.  It is noted that Mikan has disclosed delivery services using multiple host vehicles and nesting locations in an area for piggybacking the drones as well as redeploying them).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of delivering items using autonomous vehicles, wherein the vehicles meet a primary vehicle at a transfer point to be loaded with .

Claims 34, 46, and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Harvey, in view of Dreano, in view of Yates, in view of Yu, and further in view of Younis.

With respect to claim 34, Harvey teaches:
The first mobile transport apparatus travelling to a first robot loading location (See at least paragraphs 9, 28, 94, and 99 which describe a primary vehicle that carries cargo to a transfer location).
A first robot set comprising at least one robot, travelling to the first robot loading location to meet the first mobile transport apparatus (See at least paragraphs 9, 29-32, 49, 94, and 95 which describe a set of autonomous vehicles, i.e. robots, that travel to the transfer location to meet the primary delivery vehicle).
At the first robot loading location, loading each robot of the first robot set with a respective first item for delivery from the first mobile transport apparatus (See at least paragraphs 9, 29-32, 49, 94, and 95 which describe a set of autonomous vehicles, i.e. robots, that travel to the transfer location to meet the primary delivery vehicle, and loading the delivery cargo from the primary vehicle onto the secondary vehicles for final delivery).
After being loaded with its respective first item, each robot of the first robot set travelling from the first robot loading location to a respective first delivery location and delivering its respective first item at its respective first delivery location (See at least paragraphs 9, 29, and 33 which describe the secondary delivery vehicles making the final deliveries to the delivery locations).
Wherein: the robots of the first robot set are land-based robots adapted to traverse ground, but not traverse air (See at least paragraphs 104, 108, and figures 3 and 4, which describe the robots used for delivering items to final destinations, wherein the robots are land based vehicles).

Harvey discloses all of the limitations of claim 34 as stated above.  Harvey does not explicitly disclose the following, however Dreano teaches:
After delivering its respective first item, each robot of the first robot set travelling by itself to a second robot loading location different from the first robot loading location for reloading with one or more additional items for delivery (See at least paragraphs 25, 53, and 84 which describe autonomous vehicles completing deliveries from a transfer point, wherein the vehicles travel to a second transfer point in order to be refueled and reloaded for more deliveries).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of delivering items using autonomous vehicles, wherein the vehicles meet a primary vehicle at a transfer point to be loaded with the items for delivery of Harvey, with the system and method of using UAV’s to deliver items, wherein the UAVs are directed towards subsequent stations for recharging and reloading after completing a delivery in order to complete subsequent deliveries of Dreano.  By using a network of docks and stations for reloading and recharging autonomous delivery vehicles, a delivery network will increase the range of the vehicles and the range of deliveries (Dreano paragraph 68).

Harvey and Dreano discloses all of the limitations of claim 34 as stated above.  Harvey and Dreano does not explicitly disclose the following, however Yates teaches:
After loading each robot of the first robot set at the first robot loading location, the first mobile transport apparatus travelling to said second predetermined robot loading location; and at said predetermined second robot loading location, the first mobile transport apparatus stopping and waiting for one or more empty robots of the first robot set (See at least paragraphs 27, 32, 37, 38, 39, and 48 which describe transporting drones on a mothership to a first drop-off location, wherein the drones deliver packages and the mothership continues to a second location, and wherein the drones meet the rendezvous with the mothership to be reloaded for another delivery).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of delivering items using autonomous vehicles, wherein the vehicles meet a primary vehicle at a transfer point to be loaded with the items for delivery of Harvey, with the system and method of using UAV’s to deliver items, wherein the UAVs are directed towards subsequent stations for recharging and reloading after completing a delivery in order to complete subsequent deliveries of Dreano, with the system and method of transporting drones on a mothership to a first drop-off location, wherein the drones deliver packages and the mothership continues to a second location, and wherein the drones meet the rendezvous with the mothership to be reloaded for another delivery of Yates.  By using a single mothership to deploy, recharge, and reload drones for final deliveries, a delivery system will predictably reduce the cost of infrastructure, and will provide for efficient delivery of items by allowing for the quick redeployment of drones.

Harvey, Dreano, and Yates discloses all of the limitations of claim 34 as stated above.  Harvey, Dreano, and Yates does not explicitly disclose the following, however Yu teaches:
Each robot of the first robot set has a compartment for accommodating an item to be delivered, the compartment having an open configuration in which access to the item is allowed, and a closed configuration in which access to the item is not allowed, and the method further comprises each robot travelling to its respective first delivery location with its compartment in the closed configuration, and opening the compartment to permit access to its respective item only upon a delivery recipient taking a predetermined action (See at least paragraphs 4, 90, 91, 125, 128, and 129 which describe an autonomous vehicle being used for delivery purposes, wherein the vehicle contains a compartment for carrying the delivery items to a recipient, wherein the container is closed during transit and opened upon receiving a code from the recipient).
Wherein each robot of the first robot set travels to its respective first delivery location at a speed not exceeding 10 km/h (See at least paragraph 51 which describes using a governor on the delivery vehicle in order to limit its maximum speed.  It is noted that Yu discloses the maximum speed can be any desirable speed, and discloses the maximum could be set to 55 mph or less, which would thus include 6 km/h).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of delivering items using autonomous vehicles, wherein the vehicles meet a primary vehicle at a transfer point to be loaded with 

Harvey, Dreano, Yates, and Yu discloses all of the limitations of claim 34 as stated above.  Harvey, Dreano, Yates, and Yu does not explicitly disclose the following, however Younis teaches:
Wherein each of the robots (30, 32, 34) comprises 6 wheels (304) (See at least paragraph 75 which describes a robot that has 6 wheels).


With respect to claim 46, Harvey/Dreano/Yates/Yu/Younis discloses all of the limitations of claim 32 as stated above.  In addition, Harvey teaches:
A second mobile transport apparatus travelling to the loading location to which the first mobile transport apparatus and robots of the first robot set travel (See at least paragraphs (See at least paragraphs 9, 28, 94, 99, 119, and figure 7 

Harvey discloses all of the limitations of claim 46 as stated above.  Harvey does not explicitly disclose the following however Yates teaches:
A mobile transport apparatus travelling to the predetermined second robot loading location to which the first mobile transport apparatus and robots of the first robot set travel (See at least paragraphs 27, 32, 37, 38, 39, and 48 which describe transporting drones on a mothership to a first drop-off location, wherein the drones deliver packages and the mothership continues to a second location, and wherein the drones meet the rendezvous with the mothership to be reloaded for another delivery).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of delivering items using autonomous vehicles, wherein the vehicles meet a primary vehicle at a transfer point to be loaded with the items for delivery of Harvey, with the system and method of using UAV’s to deliver items, wherein the UAVs are directed towards subsequent stations for recharging and reloading after completing a delivery in order to complete subsequent deliveries of Dreano, with the system and method of transporting drones on a mothership to a first drop-off location, wherein the drones deliver packages and the mothership continues to a second location, and wherein the drones meet the rendezvous with the mothership to be reloaded for another delivery of Yates, with the system and method of an autonomous 

With respect to claim 52, Harvey/Dreano/Yates/Yu/Younis discloses all of the limitations of claim 32 as stated above.  In addition, Harvey teaches:
Wherein: the first robot set comprises a plurality of robots (See at least paragraphs 9, 29-32, 49, 94, and 95 which describe a set of autonomous vehicles, i.e. robots, that travel to the transfer location to meet the primary delivery vehicle).

Harvey discloses all of the limitations of claim 52 as stated above.  Harvey does not explicitly disclose the following however Dreano teaches:
All robots of the first robot set travel by themselves to the same predetermined second robot loading location to which said first mobile transport also travels (See at least paragraphs 25, 53, and 84 which describe autonomous vehicles completing deliveries from a transfer point, wherein the vehicles travel to a second transfer point in order to be refueled and reloaded for more deliveries).
.  By using a network of docks and stations for reloading and recharging autonomous delivery vehicles, a delivery network will increase the range of the vehicles and the range of deliveries (Dreano paragraph 68).

Claims 35-37, and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Harvey, Dreano, Yates, Yu, and Younis as applied to claim 34 as stated above, and further in view of Mikan.

With respect to claim 35, Harvey/Dreano/Yates/Yu/Younis discloses all of the limitations of claim 34 as stated above.  Harvey, Dreano, Yates, Yu, and Younis do not explicitly disclose the following, however Mikan teaches:
The first mobile transport apparatus (10) and the at least one robot (30, 32, 34) communicate with a server; the server is configured to check up to date road traffic and/or road information and reroute at least the first mobile transport apparatus and/or the robots of the first robot set (See at least paragraphs 24, 26, 31, 33, 34, 38, 40, 41, 42, and 48 which describes a server checking traffic in real time and using historical route information in order to determine routes and reroutes for host vehicles and drones for a delivery).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of delivering items using autonomous vehicles, wherein the vehicles meet a primary vehicle at a transfer point to be loaded with the items for delivery of Harvey, with the system and method of using UAV’s to deliver items, wherein the UAVs are directed towards subsequent stations for recharging and reloading after completing a delivery in order to complete subsequent deliveries of Dreano, with the system and method of transporting drones on a mothership to a first drop-off location, wherein the drones deliver packages and the mothership continues to a second location, and wherein the drones meet the rendezvous with the mothership to be reloaded for another delivery of Yates, with the system and method of an autonomous vehicle being used for delivery purposes, wherein the vehicle contains a compartment for carrying the delivery items to a recipient, wherein the container is closed during transit and opened upon receiving a code from the recipient; and the system and method of 

With respect to claim 36, Harvey/Dreano/Yates/Yu/Younis/Mikan discloses all of the limitations of claims 34 and 35 as stated above.  In addition, Dreano teaches:
At the predetermined second robot loading location (14’), loading each robot of the first robot set with a respective second item for delivery to a respective second delivery location; After being loaded with its respective second item, each robot of the first robot set travelling from the predetermined second robot loading location (14’) to its respective second delivery location and delivering its respective second item at its respective second delivery location; After delivering its respective second item, each robot of the first robot set leaving its respective second delivery location (See at least paragraphs 25, 53, and 84 which describe autonomous vehicles completing deliveries from a transfer point, wherein the vehicles travel to a second transfer point in order to be refueled and reloaded for more deliveries).


With respect to claim 37, Harvey/Dreano/Yates/Yu/Younis discloses all of the limitations of claim 34 as stated above.  Harvey, Dreano, Yates, Yu, and Younis do not explicitly disclose the following, however Mikan teaches:
The first mobile transport apparatus (10) and the at least one robot (30, 32, 34) communicate with a server; and the server is configured to check up to date road traffic and/or road information and reroute at least one robot of the first robot set, in response to said road traffic and/or road information (See at least paragraphs 24, 26, 31, 33, 34, 38, 40, 41, 42, and 48 which describes a server checking traffic in real time and using historical route information in order to determine routes and reroutes for host vehicles and drones for a delivery).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of delivering items using autonomous vehicles, wherein the vehicles meet a primary vehicle at a transfer point to be loaded with the items for delivery of Harvey, with the system and method of using UAV’s to deliver items, wherein the UAVs are directed towards subsequent stations for recharging and reloading after completing a delivery in order to complete subsequent deliveries of Dreano, with the system and method of transporting drones on a mothership to a first drop-off location, wherein the drones deliver packages and the mothership continues to a second location, and wherein the drones meet the rendezvous with the mothership to be reloaded for another delivery of Yates, with the system and method of an autonomous vehicle being used for delivery purposes, wherein the vehicle contains a compartment for carrying the delivery items to a recipient, wherein the container is closed during transit and opened upon receiving a code from the recipient; and the system and method of 

With respect to claim 49, Harvey/Dreano/Yates/Yu/Younis discloses all of the limitations of claim 34 as stated above.  Harvey, Dreano, Yates, Yu, and Younis do not explicitly disclose the following, however Mikan teaches:
A second robot set comprising a plurality of robots travelling to said predetermined second robot loading location; at said predetermined second robot loading location, loading each robot of the second robot set with at least one delivery item; each robot of the second robot set travelling from the second robot loading location to a respective delivery location; and each robot of the second robot set delivering said delivery item and then leaving said respective delivery location (See at least paragraphs 4, 6, 18, 22, 24, 37-38, 45, and 50 which describe using a plurality of host vehicles and terrestrial drones; wherein the drones use the host vehicles to transport them to a delivery area, depart from the vehicle to a final delivery, and then are directed towards a rendezvous location with another vehicle or nesting location in order to be 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of delivering items using autonomous vehicles, wherein the vehicles meet a primary vehicle at a transfer point to be loaded with the items for delivery of Harvey, with the system and method of using UAV’s to deliver items, wherein the UAVs are directed towards subsequent stations for recharging and reloading after completing a delivery in order to complete subsequent deliveries of Dreano, with the system and method of transporting drones on a mothership to a first drop-off location, wherein the drones deliver packages and the mothership continues to a second location, and wherein the drones meet the rendezvous with the mothership to be reloaded for another delivery of Yates, with the system and method of an autonomous vehicle being used for delivery purposes, wherein the vehicle contains a compartment for carrying the delivery items to a recipient, wherein the container is closed during transit and opened upon receiving a code from the recipient; and the system and method of using a governor on the delivery vehicle in order to limit its maximum speed of Yu, with the system and method of a robot that has 6 wheels of Younis,, with the system and method of using a plurality of host vehicles and terrestrial drones; wherein the drones use the host vehicles to transport them to a delivery area, depart from the vehicle to a final delivery, and then are directed towards a rendezvous location with another vehicle or nesting location in order to be recharged/refueled and receive a new pickup for a delivery of Mikan.  By having host vehicles move around an area and refueling/redeploying drones .

Allowable Subject Matter
Claims 38-43 are allowed over the prior art of record.  The closest prior art of record, taken individually and in combination, does not disclose the delivery systems of claims 15, 21, and 34, wherein each robot of the first robot set is configured to travel autonomously, and further each of the robots are controlled ach by a remote operator, if that robot is faced with having to cross a street.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ross et al. (US 2016/0334230 A1) – Which describes an autonomous vehicle used to transport goods and people via a roadway, wherein the autonomous vehicle navigates itself, however, contacts and receives instructions from a remote operator when faced with a road segment of concern.
Otsuka (US 2016/0280236 A1) – Which describes an autonomous driving device which switches to manual operation when an environmental score is above a threshold.
Stansbury, R. S. (2007). Constraint-based task selection and configuration for autonomous mobile robots (3267822). Available from ProQuest Dissertations and Theses Professional. (304834825). Retrieved from  https://dialog.proquest.com/professional/docview/304834825?accountid=131444 – Which describes the use of models and mathematical techniques to identify decisions for autonomous vehicles to use when conducting tasks, such as navigating through congested areas.
Qatar : MOTC, QPost sign MOU to develop an autonomous drone delivery service. (2016). MENA Report, , n/a. Retrieved from https://dialog.proquest.com/professional/docview/1780371078?accountid=131444 – Which describes the current development of a drone delivery service, wherein the drones are used to deliver parcels to people’s homes autonomously.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P HARRINGTON whose telephone number is (571)270-1365. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey can be reached on (571) 272-4602. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Michael Harrington
Primary Patent Examiner
16 February 2021
Art Unit 3628
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628